     Case 1:17-cr-00207-LJO-SKO Document 105 Filed 03/04/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   STEFAN RAMIREZ
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 1:17-cr-00207-NONE-SKO
12                         Plaintiff,             STIPULATION AND ORDER TO MODIFY
                                                  TERM OF PRETRIAL RELEASE
13   vs.
                                                  JUDGE: Hon. Barbara A. McAuliffe
14   STEFAN RAMIREZ,
15                        Defendant.
16
17           Mr. Ramirez’s mother/third-party custodian owns a condo in Fresno which she rents out.
18   The prior tenants have moved out leaving the rental in poor shape, requiring extensive cleanup
19   and renovations. Mr. Ramirez is requesting to be able to assist his mother in getting the rental
20   unit ready for new tenants. As the prior tenants have vacated and disconnected utilities, no wifi
21   access is available at the location and the third-party custodian would be with Mr. Ramirez at all
22   times. Accordingly, Mr. Ramirez requests permission to work on the rental units as follows.
23           IT IS HEREBY STIPULATED by and between the parties hereto through their
24   respective counsel, that Stefan Ramirez’s order of release condition (7)(s), Dkt. #95, be modified
25   to allow him to assist with the repairs and cleanup of his mother’s condo/rental unit on the
26   following dates and times: March 9-12, March 16-19, March 23-26, and March 30-31, 2021,
27   from 10:00 am until 4:00 pm each of those days. On each of those days, Mr. Ramirez must
28   remain in the immediate presence of his third-party custodian/mother, Olivia Ramirez, at all

     Ramirez: Stipulation and [Proposed]
     Order to Modify Pretrial Release
     Case 1:17-cr-00207-LJO-SKO Document 105 Filed 03/04/21 Page 2 of 3


 1   times. Travel is authorized only to the rental unit and back home. If work is stopped on any of
 2   the approved days prior to 4:00 pm, Mr. Ramirez must return directly home with no other stops
 3   at any time. If the defendant is able to complete the work before March 31, 2021, then the
 4   modification to the release conditions is no longer needed, and the defendant will be subject to
 5   the terms of home detention as ordered on October 15, 2020.
 6            All prior orders not in conflict with this order shall remain in full force and effect.
 7
                                                              Respectfully submitted,
 8
 9                                                            PHILLIP A. TALBERT
                                                              Acting United States Attorney
10
11   DATED: March 2, 2021                                     /s/ David Gappa
                                                              DAVID GAPPA
12                                                            Assistant United States Attorney
                                                              Attorney for Plaintiff
13
14                                                            HEATHER E. WILLIAMS
                                                              Federal Defender
15
16   DATED: March 2, 2021                                     /s/ Charles J. Lee
                                                              CHARLES J. LEE
17                                                            Assistant Federal Defender
                                                              Attorney for Defendant
18                                                            STEFAN RAMIREZ
19
20
21
22
23
24
25
26
27
28

      Ramirez: Motion and [Proposed]                    -2-
      Order to Modify Pretrial Condition
     Case 1:17-cr-00207-LJO-SKO Document 105 Filed 03/04/21 Page 3 of 3


 1                                     IN THE UNITED STATES DISTRICT COURT
 2                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
 4    UNITED STATES OF AMERICA,                       Case No. 1:17-cr-00207-NONE-SKO
 5                                Plaintiff,          STIPULATION AND ORDER TO MODIFY
                                                      TERM OF PRETRIAL RELEASE
 6    vs.
                                                      JUDGE: Hon. Barbara A. McAuliffe
 7    STEFAN RAMIREZ,
 8                               Defendant.
 9
10                                                  ORDER
11            IT IS SO ORDERED that pretrial release condition (7)(s) be modified to allow Mr.
12   Ramirez to assist with the repairs and cleanup of his mother’s condo/rental unit on the following
13   dates and times: March 9-12, March 16-19, March 23-26, and March 30-31, 2021, from 10:00
14   am until 4:00 pm each of those days. On each of those days, Mr. Ramirez must remain in the
15   immediate presence of his third-party custodian/mother, Olivia Ramirez, at all times. Travel is
16   authorized only to the rental unit and back home. If work is stopped on any of the approved days
17   prior to 4:00 pm, Mr. Ramirez must return directly home with no other stops at any time. If the
18   defendant is able to complete the work before March 31, 2021, then the modification to the
19   release conditions is no longer needed, and the defendant will be subject to the terms of home
20   detention as ordered on October 15, 2020.
21            All prior orders not in conflict with this order shall remain in full force and effect.
22
23   IT IS SO ORDERED.
24
         Dated:         March 4, 2021                            /s/ Barbara    A. McAuliffe            _
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28

      Ramirez: Motion and [Proposed]                    -3-
      Order to Modify Pretrial Condition
